DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 8-17, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swami et al. (CN 108975114).
Swami et al. disclose a method of verifying a trapped passenger alarm in an elevator system including an elevator car (102) including a sensing apparatus (106, 107, 109) mounted in the elevator car, the method comprising: obtaining at least one of acceleration of the elevator car and air pressure within the elevator car from the sensing apparatus (106, 109) (See paragraphs under “Defini.” And “System Overview”); detecting the trapped passenger alarm (See paragraphs und “Background”); determining that the trapped passenger alarm is one of a valid trapped passenger alarm and a false trapped passenger alarm in response to the at least one of acceleration of the elevator car and air pressure within the elevator car (See paragraphs under “Contents of the Invention”, “System Overview”, and “System description”).
rd paragraph under “Background”).
Swami et al. disclose the method wherein: upon determining that the elevator car is not stopped, moving the elevator car to a landing (inherent via rescue – see 2nd paragraph under “end user system 126”.
Swami et al. disclose the method wherein: upon determining that the elevator car door is open, determining that the trapped passenger alarm is the false trapped passenger alarm (inherent in that the passengers will not be trapped if the door is open).
Swami et al. disclose the method wherein: upon determining that the elevator car door is closed, determining that the trapped passenger alarm is the valid trapped passenger alarm (See System Overview and System Description).
	Swami et al. disclose the method wherein: determining that the elevator car door is open or closed is responsive to the acceleration of the elevator car responsive to movement of the elevator car door (See known -  “Background”).
	Swami et al. disclose the method wherein: determining that the elevator car door is open or closed is responsive to a light level inside the elevator car (inherent).
Swami et al. disclose the method wherein: determining that the trapped passenger alarm is one of the valid trapped passenger alarm and the false trapped passenger alarm comprises determining if the elevator car is occupied (See System Overview).
.


Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





MTF3/12/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837